                 Case 18-24540-RAM         Doc 35     Filed 01/28/19      Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA (MIAMI)

                                                     CASE NO. 18-24540-RAM

                                                     Chapter 13

In re:

ARMANDO REBULL a/k/a
ARMANDO REBULL, JR.,

            Debtor.
______________________________/



                        WESTPORT RECOVERY CORPORATION’S
                          OBJECTION TO CONFIRMATION OF
                            DEBTOR’S CHAPTER 13 PLAN

                 Westport Recovery Corporation (hereinafter “Westport”), an unsecured creditor,

objects to the confirmation of debtor, Armando Rebull a/k/a Armando Rebull, Jr.’s, Chapter 13 Plan

(DE #9) and, in support thereof, states:

                 1.     Westport has filed a Proof of Claim as an unsecured creditor in the amount

of $21,483.90.

                 2.     Pursuant to the terms of the debtor’s Chapter 13 Plan, unsecured nonpriority

creditors will receive the sum of $1.00 per month for 36 months.

                 3.     Westport objects to the debtor’s plan as this plan is not a confirmable plan

under 11 U.S.C. §1325. The plan does not provide that all of the debtor’s projected disposable

income will be applied to make payment to unsecured creditors under the plan, in accordance with

11 U.S.C. §1325(b)(1)(B). See also In re Becquer, 407 B.R. 435 (Bankr. S.D. Fla. 2009).

Specifically, the debtor has failed to include post petition income as a broker from closed real estate

sales in the Schedule I calculation.
               Case 18-24540-RAM          Doc 35      Filed 01/28/19    Page 2 of 4




               4.       Based upon information from an internet profile for the debtor’s real estate

group known as “The Rebull Group”, the debtor or this real estate group was the broker on sales of

real estate in November and December 2018 totaling $1,675,750.00, and presumably entitled to

brokerage commissions related to these sales. With this additional income attributable to the debtor

and his non-filing spouse, the projected disposable income available to unsecured creditors should

increase accordingly.

               5.       The debtor’s 2004 Examination is presently scheduled for February 8, 2019,

after which the specifics of this post petition income will be better known.

               6.       For this reason, Westport does not accept the terms of debtor’s proposed

Chapter 13 Plan.

               7.       Based on the foregoing, Westport objects to confirmation of the debtor’s

Chapter 13 Plan.

               WHEREFORE, Westport Recovery Corporation respectfully requests this Court enter

an Order denying confirmation of debtor’s Chapter 13 Plan, and granting such other and further relief

as the Court deems proper.

                                                     s/ Robert D. Friedman
                                                    Fla. Bar No. 356417
                                                    rfriedman@friedmangreenberg.com
                                                    FRIEDMAN & GREENBERG, P.A.
                                                    9675 West Broward Boulevard
                                                    Plantation, Florida 33324
                                                    954/370-4774
                                                    954/370-3498 (facsimile)
                                                    Attorneys for Westport Recovery Corporation




                                                -2-
               Case 18-24540-RAM          Doc 35      Filed 01/28/19     Page 3 of 4




                                 CERTIFICATE OF SERVICE

               I hereby certify that on January 28, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day to Nancy K. Neidich, Chapter 13 Standing Trustee, Office of the U.S. Trustee, and

on all counsel of record or pro se parties identified on the attached Service List in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

other authorized manner for those counsel or parties who are not authorized to receive electronically

Notices of Electronic Filing.

                                                      s/ Robert D. Friedman
                                                       Robert D. Friedman




                                                -3-
              Case 18-24540-RAM        Doc 35      Filed 01/28/19   Page 4 of 4




                              SERVICE LIST
             IN RE: ARMANDO REBULL a/k/a ARMANDO REBULL, JR.
                          CASE NO. 18-24540-RAM



Armando Rebull a/k/a Armando Rebull, Jr.
Debtor
16000 Kilmarnock Drive
Miami Lakes, Florida 33045-6517
via U.S. Mail

Maria E. Escoto-Castiello, Esq.
escotocastiello@bellsouth.net
meclaw@bellsouth.net
2000 South Dixie Highway, #104A
Miami, Florida 33133
305/860-0991 (telephone)
305/860-0953 (facsimile)
Attorney for Debtor
CM/ECF will issue a Notice of Electronic Filing

Nancy K. Neidich, Trustee
P. O. Box 279806
Miramar, Florida 33027
954/443-4402 (telephone)
www.ch13miami.com
CM/ECF will issue a Notice of Electronic Filing

U.S. Trustee
Office of the U.S. Trustee
USTPRegion21.MM.ECF@usdoj.gov
51 Southwest 1st Avenue
Suite 1204
Miami, Florida 33130
305/536-7285 (telephone)
CM/ECF will issue a Notice of Electronic Filing




                                             -4-
